HamiltoN, Judge,
delivered the following opinion:
Tbis comes up on a motion by complainants to have subpoenas for defendants served by a person other than the marshal, on the ground of the expense involved should the marshal act, and is predicated on rule 15 of the courts of equity recently promulgated by the Supreme Court of the United States. This particular rule, however, is the same as has been heretofore prevailing.
The general rule is that prescribed in § 787 of the Revised Statutes, U. S. Comp. Stat. 1901, p. 608, directing the marshal to serve all process directed by him. It has been held that the marshal is an executive officer of the court, and is to serve process in court proceedings. Schwabacker v. Reilly, 2 Dill, 127, Fed Cas. No. 12,501.
There seems to be two exceptions to this rule: The first is when the marshal himself is a party to the suit. In that case the court will designate some other person to serve process on the marshal himself. Simkins, Fed. Eq. Suit, 2d ed. p. 309. The other exception, based on state practice, is that in some cases witnesses may be subpoenaed by others than the marshal, under the direction of the court. See I Fed. Stat. Anno. p. 159.
Nothing is shown in this case to take the proceeding out of the general rule as to service by the marshal, and the motion is therefore denied.